EXHIBIT 99.1 SOFIT MOBILE INC. (A Development Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2 (Amounts expressed In U.S. Dollars) F-1 SOFIT Mobile Inc. (A Development Stage Company) Index Report of Independent Registered Public Accounting Firm 3 Balance Sheets as at September 30, 2011 and 2010 4 Statements of Operations for the year ended September 30, 2011, the period since inception (January 22, 2010) through September 30, 2010 and for the period since inception (January 22, 2010) through September 30, 2011 5 Statement of Changes in Shareholders’ Equity since inception (January 22, 2010) through September 30, 2011 6 Statements of Cash Flows for the year ended September 30, 2011,the period since inception (January 22, 2010) through September 30, 2010 and for the period since inception (January 22, 2010) through September 30, 2011 7 Notes to Financial Statements 8 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of SoFit Mobile Inc. We have audited the accompanying balance sheets of SoFit Mobile Inc. as of September 30, 2011 and 2010, and the related statements of operations and comprehensive income, stockholders’ equity, and cash flows for the year ended September 30, 2011 and for the period since inception (January 22, 2010) through September 30, 2010 and for the period since inception (January 22, 2010) through September 30, 2011. SoFit Mobile Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SoFit Mobile Inc. as of September 30, 2011 and 2010, and the results of its operations and its cash flows for year ended September 30, 2011 and for the period since inception (January 22, 2010) through September 30, 2010 and for the period since inception (January 22, 2010) through September 30, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements the Company is a development stage and has generated no revenue.These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York April 5, 2013 F-3 SoFit Mobile Inc. (A Development Stage Company) Balance Sheets ASSETS September30, 2011 September30, 2010 Current assets Cash and cash equivalents $
